DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al (US 2012/0300368) in view of Sugihara et al (US 2016/0355636).
Regarding claim 1, Matsuura discloses an electrolytic capacitor (Fig. 1) comprising: an anode body (Fig. 3, 12A) having a dielectric layer (Fig. 3, 121); a solid electrolyte layer (Fig. 3, 122) in contact with the dielectric layer of the anode body (Fig. 3, 122 contacts 121 through 12C); and an electrolytic solution (Fig. 3, 16), wherein: the electrolytic solution contains a solvent ([0033]) and a solute ([0032]), the solvent contains a glycol compound ([0033]), the solute contains an acid component ([0032]), and a proportion of the glycol compound in the solvent is 50% by mass or more (Glycol is main part of solvent [0033]).

Sugihara teaches the acid component ([0101]) contains a first aromatic compound having a hydroxyl group, and a proportion of the first aromatic compound in the acid component ranges from 30% by mass to 100% by mass, inclusive (up to 100% when only one of the aromatic acid compounds are use [0101]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Sugihara to the invention of Matsuura, in order to allow for the aromatic compound to assist the electronic connection of the conductive polymer (Sugihara [0102]).
Regarding claim 2, Matsuura, as modified by, Sugihara, further discloses that the glycol compound contains at least one selected from the group consisting ethylene glycol ([0033]), diethylene glycol, triethylene glycol, propylene glycol, and polyethylene glycol having a molecular weight of from 190 to 400 ([0034]), inclusive.
Regarding claim 3, Matsuura, as modified by, Sugihara, further discloses that the glycol compound contains ethylene glycol ([0033]).
Regarding claim 4, Matsuura, as modified by, Sugihara, further discloses that the electrolytic solution has a pH of 4 or less (the examiner notes that this is an inherent trait of the electrolytic solution of the prior art and therefore taught by the prior art [0044-0045]).
Regarding claim 5, Matsuura, as modified by, Sugihara, further discloses that the first aromatic compound has two or more hydroxyl groups ([0032 and 0045]).
Regarding claim 6, Matsuura, as modified by, Sugihara, further discloses that the first aromatic compound is at least one selected from a group consisting of catechol and pyrogallol ([0045]).
Regarding claim 7, Matsuura, as modified by, Sugihara, further discloses that a proportion of the first aromatic compound in the electrolytic solution ranges from 0.1% by mass to 30% by mass, inclusive (Table 3).
Regarding claim 8, Matsuura, as modified by, Sugihara, further discloses that a proportion of the solute in the electrolytic solution ranges from 2% by mass to 32% by mass, inclusive (Table 3).
Regarding claim 9, Matsuura, as modified by, Sugihara, further discloses that the acid component further contains a carboxylic acid ([0032]).
Regarding claim 10, Matsuura, as modified by, Sugihara, further discloses that a part of the carboxylic acid is derived from a salt of the carboxylic acid component and the base component ([0043-0044]).
The language, term, or phrase "wherein a part of the carboxylic acid is derived from a salt of the carboxylic acid component and the base component", is directed towards the process of making a carboxylic acid.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "wherein a part of the carboxylic acid is derived from a salt of the carboxylic acid component and the base component" only 
Regarding claim 11, Matsuura, as modified by, Sugihara, further discloses that the carboxylic acid contains a second aromatic compound having two or more carboxyl groups ([0042-0043]).
Regarding claim 12, Matsuura, as modified by, Sugihara, further discloses that the second aromatic compound is at least one selected from a group consisting of o-phthalic acid and pyromellitic acid ([0032 and 0042]).
Regarding claim 13, Matsuura, as modified by, Sugihara, further discloses that the base component is at least one selected from a group consisting of a primary amine, a secondary amine, and a tertiary amine ([0032][0045][0064]).
Regarding claim 14, Matsuura, as modified by, Sugihara, further discloses that the solid electrolyte layer contains a conductive polymer ([0041]) and a polymer dopant ([0041]).
Regarding claim 15, Matsuura, as modified by, Sugihara, further discloses that the first aromatic compound has at least one of a catechol skeleton and a pyrogallol skeleton (the examiner notes that one of a catechol skeleton and a pyrogallol skeleton in an inherent trait for the catechol or pyrogallol when used [0045]).

Additional Relevant Prior Art:
Nakamura et al (US 2004/0023121) teaches relevant art in [0046].
Shimamoto et al (US 2010/0024182) teaches relevant art in [0051-0052].
Ning et al (US 2010/0182734) teaches relevant art in [0072-0077].
Wilson et al (US 2011/0250503) teaches relevant art in [0017-0024].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848